DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          
Election/Restrictions
Applicant’s election of an electrolyte comprising additives comprising: i) a compound represented by Chemical Formula 2 (the 4th structure cited in claim 3), ii) a vinylidene carbonate compound comprising vinylene carbonate (VC) and iii) at least one of a lithium bis(oxalate)borate (LiB(C2O4)2 [LiBOB]; an organic solvent comprising ethylene carbonate and ethyl methyl carbonate, and a lithium salt comprising LiPF6 filed in the reply filed on 3-1-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).                                            Information Disclosure Statement
The information disclosure statement filed 12-3-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.                                                 Specification
The disclosure is objected to because of the following informalities: On page 1, [0001], the specification needs to cite that 14/841,858 is now abandoned.  
Appropriate correction is required.
                                         Claim Rejections - 35 USC § 112
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound represented by Chemical Formula 2 or 3 to be contained at a content of 0.1-5 weight percent based on a total weight of the electrolyte, does not reasonably provide enablement for any amount of the Chemical Formula 2 or 3 to be present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification on page 6 [0033] teaches this content.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the additives selected from the group consisting of oxalatoborate based compounds, vinylidene carbonate based compounds and compounds containing a sulfinyl group to be present in a total amount of 0.1-5 weight percent based on a total weight of the electrolyte, does not reasonably provide enablement for any amount of the oxalatoborate based compounds, vinylidene carbonate based compounds and compounds containing a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification on pages 6-7, [0034-0036] teaches this content.
Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 3 is rejected because the 5 membered rings representing Formula 2 should be written as/labeled as Formula 2-1, 2-2, 2-3, etc. and should be positioned near each other and the 6 membered rings represented by Formula 3 should be written as Formula 3-1, 3-2, 3-3 in which they should each be positioned near each other.         Claim 5 is rejected because the claim should be rewritten citing the vinylidene carbonate-based compounds 1st because it is mandatory and then cite the oxalatoborate based compounds next and then as written the compounds containing a sulfinyl group.          Claim 7 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.                                        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimamoto et al. (WO 2015/093532, translation).           Shimamoto et al. teaches on page 1 of the translation, a lithium secondary battery comprising a positive electrode, a negative electrode and an nonaqueous electrolytic solution Shimamoto et al. teaches a nonaqueous electrolyte comprising an electrolytic salt dissolved in a nonaqueous solvent comprising a carboxylic acid ester compound represented by the general formula (I) where X comprises a -S(=O)2-group.  Shimamoto et al. teaches in [0080], compounds B68 [cpd 5 of claim 3], B69 [cpd 3 of claim 3], B70 [cpd 10 of claim 3], B71 [cpd 4 of claim 3, elected species], B72 [cpd 9 of claim 3] [Thus teaching additive i) comprising a compound represented by Chemical Formula 2].   Shimamoto et al. teaches in Table 7, II-1 thru II-6, an electrolyte comprising the additive comprising the compound comprising the-S(=O)2-group in an [Specifically teaching the 5th compound cited in claim 3 and claims 4 and 7-11]. Shimamoto et al. teaches in [0111], that VC, VEC, FEC, etc. can be used. [Teaching additive ii) cited in claim 5, a vinylidene carbonate based compound]. Shimamoto et al. teaches on page 30 of the translation that the use of at least one of an unsaturated bond such as a carbon-carbon double bond or a cyclic carbonate having a fluorine atom is preferable because the electrochemical characteristics under high temperature are further improved.  The content of the cyclic carbonate having an unsaturated bond is preferably 0.07% by volume to 7% by volume [claim 6].  Shimamoto et al. teaches on pages 28 and 31 of the translation that EC and VC or EC and FEC can be used because when the nonaqueous solvent contains both ethylene carbonate and a cyclic carbonate having an unsaturated bond the stability of the coating formed on the electrode at high temperature are improved.  Shimamoto et al. teaches on page 35, that for the purposes of further improving the stability of the coating film at high temperature. It is preferable to further adding a lithium salt including a lithium bis (oxalato) borate (LiBOB), lithium difluoro (oxalato) borate (LiDFOB), etc. and teaches that the additive is present in an amount of 0.001-10 mass percent [Teaching additive iii) an oxalatoborate based compound and claim 6].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (WO 2015/093532, translation).           Shimamoto et al. teaches on page 1 of the translation, a lithium secondary battery comprising a positive electrode, a negative electrode and an nonaqueous electrolytic solution Shimamoto et al. teaches a nonaqueous electrolyte comprising an electrolytic salt dissolved in a nonaqueous solvent comprising a carboxylic acid ester compound represented by the general formula (I) where X comprises a -S(=O)2-group.  Shimamoto et al. teaches in [0080], compounds B68 [cpd 5 of claim 3], B69 [cpd 3 of claim 3], B70 [cpd 10 of claim 3], B71 [cpd 4 of claim 3, elected species], B72 [cpd 9 of claim 3] [Thus teaching additive i) comprising a compound represented by Chemical Formula 2].   Shimamoto et al. teaches in Table 7, II-1 thru II-6, an electrolyte comprising the additive comprising the compound comprising the-S(=O)2-group in an amount of 0.01-4 weight% with 1M LiPF6 and EC/PC/MEC/DEC [Specifically teaching the 5th compound cited in claim 3 and claims 4 and 7-11]. Shimamoto et al. teaches in [0111], that VC, VEC, FEC, etc. can be used. [Teaching additive ii) cited in claim 5, a vinylidene carbonate based compound]. Shimamoto et al. teaches on page 30 of the translation that the use of at least one of an unsaturated bond such as a carbon-carbon [Teaching additive iii) an oxalatoborate based compound and claim 6].         Shimamoto et al. teaches the claimed invention as explained above but does not specifically teach that LiBOB is specifically added to the electrolyte.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiBOB in the electrolyte because Shimamoto et al. teaches that LiBOB can be used in the electrolyte as explained above  for the purposes of further improving the stability of the coating film at high temperature, it is preferable to further add lithium bis (oxalato) borate (LiBOB) and one would expect therefore that this additive would function well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727